Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 2/23/2022 is acknowledged.  The traversal is on the ground(s) that the requirement of unity of invention is fulfilled.  This is not found persuasive because Suzuki teaches all the features of independent claim 1, 8, 13 and 16 with minor alterations. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation: wherein a cross-sectional of the syringe body is different than a cross-sectional shape of the inner portion of the syringe body. However, claim 1 recites the syringe body includes an inner portion. It is unclear how the syringe body can be different that the cross-sectional shape of the inner portion of the syringe body if the syringe body 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvath et al (US 2004/0162528A1).
Regarding claim 1, Horvath et al teaches an apparatus (figures 2-13), comprising: a syringe body (see figures 2-13), wherein the syringe body includes: an inner portion of the syringe body (200) including print material particles; and a print material output (14) connected to the inner portion of the syringe body to output the print material particles from the inner portion of the syringe body; and a plunger (18)  located in the inner portion of the syringe body; 
Regarding claim 2, Horvath et al teaches wherein a cross-sectional shape of the syringe body (12) is different than a cross-sectional shape of the inner portion of the syringe body (200). 
Regarding claim 3, Horvath et al teaches the syringe body has a non-circular cross-sectional shape ((figure 7A-C), [0037,0039])). 
Regarding claim 4, Horvath et al teaches the inner portion of the syringe body has a circular cross-sectional shape (figures 7B, 2-6, 8-12). 
Regarding claim 5, Horvath et al teaches the inner portion of the syringe body is oriented in the syringe body such that a space (902) exists between the inner portion of the syringe body and the syringe body [0041-0042]. 

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 5273187 A). 
Regarding claim 1
Regarding claim 2, Suzuki teaches wherein a cross-sectional shape of the syringe body (protective sleeve 1) is different than a cross-sectional shape of the inner portion of the syringe body (barrel 2). 
Regarding claim 4, Suzuki teaches the inner portion of the syringe body has a circular cross-section (figure 1, the cross section of the barrel is circular). 

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pang et al (US 2018/0243478 A1). 
Regarding claim 1, Peng et al teaches an apparatus (figures 1-2), comprising: a syringe body (figure 2), wherein the syringe body (44) includes: an inner portion of the syringe body (22) including print material particles; and a print material output (21) connected to the inner portion of the syringe body to output the print material particles from the inner portion of the syringe body; and a plunger (17)  located in the inner portion of the syringe body; wherein the inner portion of the syringe body and the syringe body are fixed relative to each other.
Regarding claim 2, Peng et al teaches wherein a cross-sectional shape of the syringe body (44) is different than a cross-sectional shape of the inner portion of the syringe body (22). 
Regarding claim 4, Peng et al teaches the inner portion (22) of the syringe body has a circular cross-sectional shape (cross section of figures 1 and 2 are circular). 
Regarding claim 5
Regarding claim 6, Peng et al teaches a switch (controlling element 45 inherently includes switches) located in a space between the inner portion of the syringe body (22) and the syringe body (44) in figure 2. 
Regarding claim 7, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743